DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Kevin C. Kunzendorf (registration number 58308) on 09/02/2021.

The application has been amended as follows:
           
Claims have been replaced with the set of claims below:

1.    (currently amended):  A device for a multi-receive multi-subscriber identity module (SIM), the device comprising: an input buffer configured to provide samples of a baseband signal;
a rake receiver comprising a plurality of fingers and configured to generate a series of symbols from the samples; and

wherein the controller, in the multi-receive mode, is further configured to divide the plurality of fingers into the two or more finger groups based on space diversity through which signals associated with the two or more SIMs are received,
wherein the rake receiver comprises a plurality of symbol combiners each of which is configured to generate the series of symbols by rake combining signals provided from at least one of the plurality of fingers, and 
a first number of the plurality of symbol combiners is greater than a second number of channels required for one SIM.

2. (original): 	The device of claim 1, further comprising a searcher configured to detect multiple paths based on the samples,
wherein the controller is further configured to allocate, in the multi-standby mode, an arbitrary finger among the plurality of fingers to a first path that is detected, and to allocate, in the multi-receive mode, a finger belonging to a finger group to a second path that is detected, the finger group being assigned to a SIM of the two or more SIMs associated with the second path.

3. (original): 	The device of claim 1, wherein the controller is further configured to divide the plurality of fingers into the two or more finger groups when entering the multi-receive mode from the multi-standby mode.

4. (previously presented): The device of claim 3, wherein the controller is further configured to divide the plurality of fingers into the two or more finger groups based on a number of radio links required for each of the two or more SIMs.

5. (original): 	The device of claim 1, wherein the controller is further configured to determine entry to the multi-receive mode based on at least one of channels required for the two or more SIMs, or a capability of a radio frequency integrated circuit (RFIC) that provides the baseband signal.

6. (original): 	The device of claim 1, wherein the controller is further configured to determine entry to the multi-standby mode when at least two SIMs among the two or more SIMs correspond to a connection state.

7. (canceled).

8. (original): 	The device of claim 1, wherein the controller is further configured to determine entry to the multi-receive mode when at most one SIM among the two or more SIMs corresponds to a connection state, and the remaining SIM(s) correspond to an idle state.

9. (canceled).

10.Canceled

11. (currently amended):  The device of claim 1, wherein the controller is further configured to disable a first portion of the plurality of symbol combiners in the multi-standby mode and to enable a second portion of the plurality of symbol combiners in the multi-receive mode.

12. (original): The device of claim 1, further comprising two or more automatic frequency control circuits each of which is configured to compensate for two or more frequency offsets corresponding to the two or more SIMs in the multi-receive mode.

13. (original): The device of claim 12, wherein the controller is further configured to disable a first portion of the two or more automatic frequency control circuits in the multi-standby mode and to enable a second portion of the two or more automatic frequency control circuits in the multi-receive mode.

14. (previously presented):  The device of claim 1, wherein the controller is further configured to determine one of the two or more SIMs as a main SIM and determine the remaining ones of the two or more SIMs as a sub-SIM, based on at least one of channels required for the two or more SIMs or wakeup times of the two or more SIMs, in the multi-receive mode.

15. (original): The device of claim 1, wherein the two or more SIMs include SIMs associated with multi-receive among a plurality of SIMs.

16. (currently amended):  	A method for a multi-receive multi-subscriber identity module (SIM), the method comprising:
determining a multi-standby mode or a multi-receive mode;
assigning a plurality of fingers included in a rake receiver to a single SIM among two or more SIMs in the multi-standby mode; 
dividing the plurality of fingers into two or more finger groups when determining the multi-receive mode; and
respectively assigning the two or more finger groups divided from the plurality of fingers to the two or more SIMs in the multi-receive mode,
wherein the dividing of the plurality of fingers into the two or more finger groups comprises the plurality of fingers into the two or more finger groups based on space diversity through which signals associated with the two or more SIMs are received, wherein the rake receiver comprises a plurality of symbol combiners each of which is configured to generate a series of symbols by rake-combining signals provided from at least one of the plurality of fingers, and
a first number of the plurality of symbol combiners is greater than a second number of channels required for one SIM.

17. (original): The method of claim 16, further comprising detecting multiple paths,
wherein the assigning of the plurality of fingers to the single SIM comprises allocating an arbitrary finger among the plurality of fingers to a first path that is detected, and
the respectively assigning of the two or more finger groups to the two or more SIMs comprises allocating a finger belonging to a finger group to a second path that is detected, the finger group being assigned to a SIM of the two or more SIMs associated with the second path.

18. (canceled).

19. (previously presented):  The method of claim 16, wherein the dividing of the plurality of fingers into the two or more finger groups comprises dividing the plurality of fingers into the two or more finger groups based on a number of radio links required for each of the two or more SIMs.

20. (original): The method of claim 16, wherein the determining of the multi-standby mode or the multi-receive mode comprises determining whether to enter the multi-receive mode, based on at least one of channels required for the two or more SIMs, or a capability of a radio frequency integrated circuit (RFIC) that provides a baseband signal from an RF-band signal received through an antenna.

21. (original): The method of claim 16, wherein the determining of the multi-standby mode or the multi-receive mode comprises:
determining entry to the multi-standby mode when at least two SIMs among the two or more SIMs correspond to a connection state; and
determining entry to the multi-receive mode when a maximum of one SIM among the two or more SIMs corresponds to the connection state, and the remaining SIM(s) correspond to an idle state.

22-29. (canceled).


30. (currently amended): A multi-subscriber identity module (SIM) terminal for multi-receive, the multi-SIM terminal comprising:
a plurality of SIMs;
a radio frequency integrated circuit (RFIC) configured to generate, from an RF-band signal received through an antenna, a baseband signal corresponding to a single SIM among the plurality of SIMs in a multi-standby mode and baseband signals corresponding to two or more SIMs of the plurality of SIMs in multi-receive mode; and
a baseband processor comprising a rake receiver including a plurality of fingers and configured to respectively assign two or more finger groups divided from the plurality of fingers to the two or more SIMs in the multi-receive mode,
wherein the baseband processor is, in the multi-receive mode, further configured to divide the plurality of fingers into the two or more finger groups based on space diversity through which signals associated with the two or more SIMs are received,
wherein the rake receiver comprises a plurality of symbol combiners each of which is configured to generate a series of symbols by rake-combining signals provided from at least one of the plurality of fingers, and
a first number of the plurality of symbol combiners is greater than a second number of channels required for one SIM.

31-33. (canceled).


REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance: 
Claims 1-6, 8, 11-16, 17, 19-21 and 30 are allowed. 

Regarding claim 1, 16 and 30, Prior art Sebani (US 20160029345 A1) teaches a rake receiver comprising a plurality of fingers and assigning the plurality of fingers to a single SIM of two or more SIMs in a multi-standby mode in para 0102, however it doesn’t teach divide the plurality of fingers into the two or more finger groups based on space diversity through which signals associated with the two or more SIMs are received, wherein the rake receiver comprises a plurality of symbol combiners each of which is configured to generate the series of symbols by rake-combining signals provided from at least one of the plurality of fingers, and
a first number of the plurality of symbol combiners is greater than a second number of channels required for one SIM” in addition to other limitations of claim 1. 

Regarding claim 16, Prior art Sebani (US 20160029345 A1) teaches a assigning the plurality of fingers included in a rake receiver to a single SIM of two or more SIMs in a multi-standby mode in para 0102, however it doesn’t teach dividing the plurality of fingers into the two or more finger groups based on space diversity through which signals associated with the two or more SIMs are received, wherein the rake receiver comprises a plurality of symbol combiners each of which is configured to generate the series of symbols by rake-combining signals provided from at least one of the plurality of fingers, and a first number of the plurality of symbol combiners is greater than a second number of channels required for one SIM” in addition to other limitations of claim 16. 


Regarding claim 30, Prior art Sebani (US 20160029345 A1) teaches a a rake receiver including a plurality of fingers and configured to respectively assign two or more finger groups divided from the plurality of fingers to the two or more SIMs in the multi-receive mode in para 0102, however it doesn’t teach dividing the plurality of fingers into the two or more finger groups based on space diversity through which signals associated with the two or more SIMs are received, wherein the rake receiver comprises a plurality of symbol combiners each of which is configured to generate the series of symbols by rake-combining signals provided from at least one of the plurality of fingers, and a first number of the plurality of symbol combiners is greater than a second number of channels required for one SIM” in addition to other limitations of claim 30. 

Claims 2-6, 8, 11-15, 17, 19-21are allowed as being dependent on claim 1 or 16.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMIT KAUR whose telephone number is (571)270-5665.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 5712705630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAMIT KAUR/           Examiner, Art Unit 2416   

/AJIT PATEL/           Primary Examiner, Art Unit 2416